     Case 1:19-cv-01500-DAD-EPG Document 10 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JENNIFER MENDOZA,                                 No. 1:19-cv-01500-DAD-EPG
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   CITY OF FRESNO, et al.,                           ACTION WITHOUT PREJUDICE
15                      Defendants.                    (Doc. No. 9)
16

17

18          Plaintiff Jennifer Mendoza is proceeding pro se and in forma pauperis in this action

19   brought pursuant to 28 U.S.C. § 1983. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 11, 2020, the assigned magistrate judge screened plaintiff’s complaint and

22   found that it failed to state a cognizable claim against defendants City of Fresno, Adam Estrada,

23   Navarro Kenda, and Sharon Takayama. (Doc. No. 8.) The screening order gave plaintiff thirty

24   (30) days from the date of service to file an amended complaint or to notify the assigned

25   magistrate judge that she wishes to stand on her complaint, subject to findings and

26   recommendations to the district judge consistent with the screening order. (Id.) The assigned

27   magistrate judge warned plaintiff that her failure to file an amended complaint or a notification

28   that she wishes to stand on the complaint could result in the dismissal of this case. (Id. at 9.) The
                                                      1
     Case 1:19-cv-01500-DAD-EPG Document 10 Filed 01/21/21 Page 2 of 2


 1   thirty-day deadline has passed, and plaintiff did not file an amended complaint or a notification

 2   that she wishes to stand on the original complaint.

 3          Accordingly, on November 10, 2020, the assigned magistrate judge issued findings and

 4   recommendations consistent with the screening order, recommending that this action be

 5   dismissed without prejudice due to plaintiff’s failure to state a claim upon which relief may be

 6   granted, failure to comply with a court order, and failure to prosecute. (Doc. No. 9.) Those

 7   findings and recommendations were served on plaintiff and contained notice that any objections

 8   thereto were to be filed within twenty-one (21) days from the date of service. (Id.) No objections

 9   have been filed, and the deadline to do so has expired.

10          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

11   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

12   magistrate judge’s findings and recommendations are supported by the record and by proper

13   analysis.

14          Accordingly,

15      1. The findings and recommendations issued on November 10, 2020 (Doc. No. 9) are

16          adopted in full;

17      2. This action is dismissed without prejudice based on plaintiff’s failure to state a claim upon

18          which relief may be granted, failure to comply with a court order, and failure to prosecute;

19          and

20      3. The Clerk of Court is directed to close this case.
21   IT IS SO ORDERED.
22
        Dated:     January 20, 2021
23                                                        UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                      2
